



Exhibit 10.1


Execution Version


$1,550,000,000


Dr Pepper Snapple Group, Inc.


$250,000,000.000 2.530% Senior Notes due 2021
$500,000,000.000 3.130% Senior Notes due 2023
$400,000,000.000 3.430% Senior Notes due 2027
$400,000,000.000 4.420% Senior Notes due 2046






Underwriting Agreement


December 5, 2016


Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, New York 10010


Merrill Lynch, Pierce, Fenner & Smith
Incorporated
One Bryant Park
New York, New York 10036


Morgan Stanley & Co. LLC
1585 Broadway
New York, New York 10036


As Managers of the several Underwriters named in Schedule II hereto
Ladies and Gentlemen:
Dr Pepper Snapple Group, Inc., a Delaware corporation (the “Company”), proposes
to issue and sell to the several underwriters named in Schedule II hereto (the
“Underwriters”), for whom you are acting as managers (the “Managers”),
$250,000,000 aggregate principal amount of its 2.530% Senior Notes due 2021 (the
"2021 Notes"), $500,000,000 aggregate principal amount of its 3.130% Senior
Notes due 2023 (the "2023 Notes"), $400,000,000 aggregate principal amount of
its 3.430%Senior Notes due 2027 (the "2027 Notes") and $400,000,000 aggregate
principal amount of its 4.420% Senior Notes due 2046 (the "2046 Notes" and,
together with the 2021 Notes, the 2023 Notes and the 2027 Notes, the
“Securities”), to be issued under an indenture (the “Base Indenture”), dated as
of December 15, 2009, between the Company and Wells





--------------------------------------------------------------------------------





Fargo Bank, N.A., as trustee (the “Trustee”), as supplemented by a seventh
supplemental indenture (the “Seventh Supplemental Indenture,” and, together with
the Base Indenture, the “Indenture”) between the Company, the Guarantors (as
defined below) and the Trustee. The Securities will be guaranteed (the
“Guarantees”) on an unsecured unsubordinated basis by each of the entities (the
“Guarantors”) listed on Schedule III hereto. If the firm or firms listed in
Schedule II hereto include only the Managers listed in Schedule I hereto, then
the terms “Underwriters” and “Managers” as used herein shall each be deemed to
refer to such firm or firms.


The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement (File No. 333-213477), including a
prospectus, on Form S‑3, relating to securities and related guarantees (the
“Shelf Securities”), including the Securities, to be issued from time to time by
the Company. The registration statement as amended to the date of this
Agreement, including the information (if any) deemed to be part of the
registration statement at the time of effectiveness pursuant to Rule 430A or
Rule 430B under the Securities Act of 1933, as amended (the “Securities Act”),
is hereinafter referred to as the “Registration Statement,” and the related
prospectus covering the Shelf Securities dated September 2, 2016 in the form
first used to confirm sales of the Securities (or in the form first made
available to the Underwriters by the Company to meet requests of purchasers
pursuant to Rule 173 under the Securities Act) is hereinafter referred to as the
“Basic Prospectus.” The Basic Prospectus, as supplemented by the prospectus
supplement specifically relating to the Securities in the form first used to
confirm sales of the Securities (or in the form first made available to the
Underwriters by the Company to meet requests of purchasers pursuant to Rule 173
under the Securities Act) is hereinafter referred to as the “Prospectus,” and
the term “preliminary prospectus” means any preliminary form of the Prospectus.
For purposes of this Agreement, “Applicable Time” shall be the date and time set
forth on Schedule I. For purposes of this Agreement, “free writing prospectus”
has the meaning set forth in Rule 405 under the Securities Act, “Time of Sale
Prospectus” means the preliminary prospectus together with the free writing
prospectuses, if any, each identified in Schedule I hereto, and “broadly
available road show” means a “bona fide electronic road show” as defined in Rule
433(h)(5) under the Securities Act that has been made available without
restriction to any person. As used herein, the terms “Registration Statement,”
“Basic Prospectus,” “preliminary prospectus,” “Time of Sale Prospectus” and
“Prospectus” shall include the documents, if any, incorporated by reference
therein. The terms “supplement,” “amendment,” and “amend” as used herein with
respect to the Registration Statement, the Basic Prospectus, the Time of Sale
Prospectus, the Prospectus, any preliminary prospectus or free writing
prospectus shall include all documents subsequently filed by the Company with
the Commission pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), that are deemed to be incorporated by reference therein.


2



--------------------------------------------------------------------------------





1.Representations and Warranties. The Company represents and warrants to and
agrees with each of the Underwriters as of the date hereof, as of the Applicable
Time and as of the Closing Date (as defined in Section 4) that:
(a)The Registration Statement has become effective; no stop order suspending the
effectiveness of the Registration Statement is in effect, and no proceedings for
such purpose are pending before or, to the knowledge of the Company, threatened
by the Commission. The Registration Statement is an automatic shelf registration
statement as defined in Rule 405 under the Securities Act, and the Company is a
well-known seasoned issuer (as defined in Rule 405 under the Securities Act)
eligible to use the Registration Statement as an automatic shelf registration
statement and the Company has not received notice that the Commission objects to
the use of the Registration Statement as an automatic shelf registration
statement.
(b)(i) Each document, if any, filed or to be filed pursuant to the Exchange Act
and incorporated by reference in the Registration Statement, the Time of Sale
Prospectus and the Prospectus complied or will comply when so filed in all
material respects with the Exchange Act and the applicable rules and regulations
of the Commission thereunder, (ii) each part of the Registration Statement, when
such part became effective, did not contain, and each such part, as amended or
supplemented, if applicable, will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, (iii) the Registration Statement
as of the date hereof does not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, (iv) the Registration Statement and
the Prospectus comply, and as amended or supplemented, if applicable, will
comply in all material respects with the Securities Act and the applicable rules
and regulations of the Commission thereunder, (v) the Time of Sale Prospectus
does not, and at the time of each sale of the Securities in connection with the
offering when the Prospectus is not yet available to prospective purchasers and
at the Closing Date (as defined in Section 4), the Time of Sale Prospectus, as
then amended or supplemented by the Company, if applicable, will not, contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (vi) each broadly
available road show, if any, when considered together with the Time of Sale
Prospectus, does not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading and (vii)
the Prospectus does not contain and, as amended or supplemented, if applicable,
will not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, except that the
representations and warranties set forth in this paragraph do not apply to


3



--------------------------------------------------------------------------------





statements or omissions in the Registration Statement, the Time of Sale
Prospectus or the Prospectus based upon information relating to any Underwriter
furnished to the Company in writing by such Underwriter through the Managers
expressly for use therein.
(c)The Company is not an “ineligible issuer” in connection with the offering
pursuant to Rules 164, 405 and 433 under the Securities Act. Any free writing
prospectus that the Company is required to file pursuant to Rule 433(d) under
the Securities Act has been, or will be, filed with the Commission in accordance
with the requirements of the Securities Act and the applicable rules and
regulations of the Commission thereunder. Each free writing prospectus that the
Company has filed, or is required to file, pursuant to Rule 433(d) under the
Securities Act or that was prepared by or on behalf of or used or referred to by
the Company complies or will comply in all material respects with the
requirements of the Securities Act and the applicable rules and regulations of
the Commission thereunder. Except for the free writing prospectuses, if any,
identified in Schedule I hereto, and electronic road shows, if any, each
furnished to you before first use, the Company has not prepared, used or
referred to, and will not, without your prior consent, prepare, use or refer to,
any free writing prospectus.
(d)Each preliminary prospectus filed as part of the registration statement as
originally filed or as part of any amendment thereto, or filed pursuant to
Rule 424 under the Securities Act, complied when so filed in all material
respects with the Securities Act and the applicable rules and regulations of the
Commission thereunder.
(e)The financial statements and the related notes thereto included or
incorporated by reference in each of the Time of Sale Prospectus and the
Prospectus present fairly, in all material respects, the financial position of
the Company and its consolidated subsidiaries as of the dates indicated and the
results of their operations and the changes in their cash flows for the periods
specified; such financial statements have been prepared in conformity with
generally accepted accounting principles applied on a consistent basis
throughout the periods covered thereby; and the other financial information
included in each of the Time of Sale Prospectus and the Prospectus presents
fairly, in all material respects, the information shown thereby as of the dates
indicated. The interactive data in eXtensible Business Reporting Language
incorporated by reference in the Time of Sale Prospectus and the Prospectus
fairly presents the information called for in all material respects and is
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.
(f)Except as otherwise disclosed in the Time of Sale Prospectus and the
Prospectus, since the date of the most recent financial statements of the
Company included or incorporated in each of the Time of Sale Prospectus and the
Prospectus, (i) there has not been any change in the capital stock (other than
as a result of exercises of stock options or issuances under employee benefit
plans and


4



--------------------------------------------------------------------------------





share repurchases) or increases in long-term debt of the Company or any of its
subsidiaries (except for such changes that result from accounting for the fair
value of hedges), or any material adverse change, or any development involving a
prospective material adverse change, in or affecting the business, properties,
financial position, results of operations of the Company and its subsidiaries,
taken as a whole; and (ii) neither the Company nor any of its subsidiaries has
sustained any loss or interference with its business from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority having jurisdiction over the Company and
its subsidiaries, except in the case of this clause (ii) for any such loss or
interference that would not, individually or in the aggregate, have a material
adverse effect on the business, financial position, results of operations or
prospects of the Company and its subsidiaries, taken as a whole, or on the
performance by the Company or the Guarantors of their obligations under the
Securities and the Guarantees (a “Material Adverse Effect”).
(g)(i) The Company and the Guarantors (other than Mott’s General Partnership and
Americas Beverages Management GP (each, a “Nevada General Partnership”)) have
been duly organized and are validly existing and in good standing under the laws
of their respective jurisdictions of organization and (ii) each Nevada General
Partnership is validly existing as a general partnership under the laws of the
State of Nevada.  The Company and the Guarantors are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, except where the failure to be so qualified or in
good standing would not, individually or in the aggregate, have a Material
Adverse Effect. The Company and the Guarantors have all power and authority
necessary to own or hold their respective properties and to conduct the
businesses in which they are engaged.
(h)The Company has an authorized capitalization as set forth in each of the Time
of Sale Prospectus and the Prospectus under the heading “Capitalization”; and
all the outstanding shares of capital stock or other equity interests of each
subsidiary of the Company have been duly and validly authorized and issued, are
fully paid and non-assessable, except where the failure to be so authorized,
issued, fully paid and non-assessable would not, individually or in the
aggregate, have a Material Adverse Effect, and are owned directly or indirectly
by the Company (except in the case of any foreign subsidiary, for directors’
qualifying shares), free and clear of any material lien, charge, encumbrance,
security interest, restriction on voting or transfer or any other claim of any
third party.
(i)The Company has full power and authority to execute and deliver this
Agreement, the Securities and the Seventh Supplemental Indenture (collectively,
together with the Base Indenture, the “Company Transaction


5



--------------------------------------------------------------------------------





Documents”) and to perform its obligations hereunder and thereunder. Each
Guarantor has full power and authority to execute and deliver the Seventh
Supplemental Indenture (including each Guarantee set forth in the Seventh
Supplemental Indenture) (collectively, the “Guarantor Transaction Documents”
and, together with the Company Transaction Documents, the “Transaction
Documents”). All action required to be taken by the Company for the due and
proper authorization, execution and delivery of each of the Company Transaction
Documents and the consummation of the transactions contemplated thereby has been
duly and validly taken. All action required to be taken by each of the
Guarantors for the due and proper authorization, execution and delivery of the
Guarantor Transaction Documents and the consummation of the transactions
contemplated thereby will have been duly and validly taken on or prior to the
Closing Date.
(j)The Base Indenture has been duly authorized, executed and delivered by the
Company and, assuming the due authorization, execution and delivery thereof by
the Trustee, constitutes a valid and legally binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability (collectively, the “Enforceability Exceptions”); the Seventh
Supplemental Indenture has been duly authorized by the Company and the
Guarantors and, when executed and delivered by the Company and the Guarantors,
and assuming due authorization, execution and delivery thereof by the Trustee,
will constitute a valid and legally binding agreement of the Company and the
Guarantors, enforceable against the Company and the Guarantors in accordance
with its terms, subject to the Enforceability Exceptions; the Indenture has been
duly qualified under the Trust Indenture Act.
(k)The Securities have been duly authorized by the Company and, when executed
and delivered by the Company pursuant to the terms of this Agreement, and
assuming due authentication thereof by the Trustee, will be duly executed,
authenticated, issued and delivered as provided in the Indenture and, when paid
for as provided herein, will be duly and validly issued and outstanding and will
constitute valid and legally binding obligations of the Company enforceable
against the Company in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.
(l)The Guarantees have been duly authorized by the Guarantors and, when the
Securities have been duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for as provided herein, will constitute valid
and legally binding agreements of the Guarantors, enforceable against the
Guarantors in accordance with their terms, subject to the Enforceability
Exceptions.




6



--------------------------------------------------------------------------------





(m)This Agreement has been duly authorized, executed and delivered by the
Company.
(n)Each of the Transaction Documents conforms in all material respects to the
descriptions thereof contained in each of the Time of Sale Prospectus and the
Prospectus.
(o)Neither the Company nor any of its subsidiaries are (i) in violation of their
respective charters or by-laws or similar organizational documents; (ii) in
default, and no event has occurred that, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
term, covenant or condition contained in any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which the Company or any of
its subsidiaries is a party or by which the Company or any of its subsidiaries
is bound or to which any of the property or assets of the Company or its
subsidiaries is subject; or (iii) in violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (ii) and (iii) above,
for any such default or violation that would not, individually or in the
aggregate, have a Material Adverse Effect.
(p)The execution, delivery and performance by the Company and each of the
Guarantors of each of the Transaction Documents to which it is a party, the
issuance and sale of the Securities (including the Guarantees thereof) and
compliance by the Company and each Guarantor, as applicable, with the terms
thereof and the consummation of the transactions contemplated by the Transaction
Documents will not (i) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or the Guarantors pursuant to, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Company or any of the Guarantors is a party or by which the Company or any of
the Guarantors is bound or to which any of the property or assets of the Company
or any of the Guarantors is subject, (ii) result in any violation of the
provisions of the charter or by-laws or similar organizational documents of the
Company or any of the Guarantors or (iii) result in the violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority having jurisdiction over the Company or any
of the Guarantors, except, in the case of clauses (i) and (iii) above, for any
such conflict, breach, violation or default that would not, individually or in
the aggregate, have a Material Adverse Effect.
(q)No consent, approval, authorization, order, registration or qualification of
or with any court or arbitrator or governmental or regulatory authority is
required for the execution, delivery and performance by the Company and each
Guarantor, as applicable, of each of the Transaction Documents to which it is a
party, the issuance and sale of the Securities (including the Guarantees


7



--------------------------------------------------------------------------------





thereof) and compliance by the Company and each Guarantor with the terms thereof
and the consummation of the transactions contemplated by the Transaction
Documents, except for such consents, approvals, authorizations, orders and
registrations or qualifications as may be required under applicable state
securities laws in connection with the purchase and resale of the Securities and
the related Guarantees by the Underwriters.
(r)Except as described in each of the Time of Sale Prospectus and the
Prospectus, there are no legal, governmental or regulatory investigations,
actions, suits or proceedings pending to which the Company, or any of its
subsidiaries is a party or to which any property or assets of the Company or any
of its subsidiaries is the subject that, individually or in the aggregate, if
determined adversely to the Company or any of its subsidiaries, would have a
Material Adverse Effect; and to the knowledge of the Company or its
subsidiaries, no such investigations, actions, suits or proceedings are
threatened.
(s)Deloitte & Touche LLP, who has audited certain consolidated financial
statements of the Company, is an independent registered public accounting firm
with respect to the Company within the applicable rules and regulations adopted
by the Commission and the Public Company Accounting Oversight Board (United
States) and as required by the Securities Act.
(t)The Company and its subsidiaries have good and marketable title in fee simple
to, or have valid rights to lease or otherwise use, all items of real and
personal property that are material to the Company and its subsidiaries, taken
as a whole, in each case free and clear of all liens, encumbrances, claims and
defects except those that (i) do not materially interfere with the use made and
proposed to be made of such property by the Company and its subsidiaries or (ii)
would not, individually or in the aggregate, have a Material Adverse Effect.
(u)Except as would not, individually or in the aggregate, have a Material
Adverse Effect: (i) the Company and its subsidiaries own or possess the right to
use all material patents, patent applications, trademarks, service marks, trade
names, copyrights, know-how and trade secrets (collectively, “Intellectual
Property”) necessary for the conduct of their respective businesses as currently
conducted, (ii) to the knowledge of the Company and its subsidiaries, the
conduct of their respective businesses, as currently conducted does not
infringe, misappropriate or otherwise conflict with any Intellectual Property of
any third party, and (iii) the Company and its subsidiaries have not received
any written notice of any claim against the Company or its subsidiaries
concerning the foregoing.
(v)Neither the Company nor any of the Guarantors is, and after giving effect to
the offering and sale of the Securities and the application of the proceeds of
the sale of the Securities as described in each of the Time of Sale Prospectus
and the Prospectus, none of them will be, an “investment company” or an entity


8



--------------------------------------------------------------------------------





“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and the rules and regulations of the Commission
thereunder (collectively, the “Investment Company Act”).
(w)The Company and its subsidiaries have paid all federal, state, local and
foreign taxes and filed all tax returns required to be paid or filed through the
date hereof, except taxes that are being contested in good faith by appropriate
proceedings and for which the Company or the applicable subsidiary has set aside
an adequate reserve for its potential liability or to the extent the failure to
pay such taxes or file such returns would not, individually or in the aggregate,
have a Material Adverse Effect, and, except as would not, individually or in the
aggregate, have a Material Adverse Effect, all such tax returns are true,
complete and correct; and except as otherwise disclosed in each of the Time of
Sale Prospectus and the Prospectus, there is no tax deficiency that has been
asserted against the Company or any of its subsidiaries or any of their
respective properties or assets that would, individually or in the aggregate,
have a Material Adverse Effect.
(x)The Company and its subsidiaries possess all licenses, certificates, permits
or other authorizations (“Permits”) issued by appropriate federal, state, local
or foreign governmental or regulatory authorities that are necessary for the
ownership or lease of their respective properties or the conduct of their
respective businesses as described in each of the Time of Sale Prospectus and
the Prospectus, and have fulfilled all material obligations with respect to such
Permits, except where the failure to possess such Permits or perform such
obligations would not, individually or in the aggregate, have a Material Adverse
Effect; and except as described in each of the Time of Sale Prospectus and the
Prospectus, neither the Company nor any of its subsidiaries has received notice
of any revocation or modification of any Permit or has any knowledge that any
such Permit will not be renewed in the ordinary course, except for such
revocations, modifications or renewals as would not, individually or in the
aggregate, have a Material Adverse Effect.
(y)No labor disturbance by or dispute with employees of the Company or any of
its subsidiaries exists or, to the knowledge of the Company or its subsidiaries,
is contemplated or threatened, except as would not, individually or in the
aggregate, have a Material Adverse Effect.
(z)(i) The Company and its subsidiaries (x) are in compliance with any and all
applicable federal, state, local and foreign laws, rules, regulations,
requirements, decisions and orders relating to the protection of human health or
safety, the environment, natural resources, hazardous or toxic substances or
wastes, pollutants or contaminants (collectively, “Environmental Laws”), (y)
have received and are in compliance with all permits, licenses, certificates or
other authorizations or approvals required of them under applicable
Environmental Laws to conduct their respective businesses, and (z) have not


9



--------------------------------------------------------------------------------





received notice of any actual or potential liability under or relating to any
Environmental Laws, including for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, and have no knowledge of any event or condition that would
reasonably be expected to result in any such notice, and (ii) there are no costs
or liabilities associated with Environmental Laws relating to the Company or its
subsidiaries, except in the case of each of (i) and (ii) above, for any such
failure to comply, or failure to receive required permits, licenses or
approvals, or cost or liability, as would not, individually or in the aggregate,
have a Material Adverse Effect.
(aa)Except as otherwise disclosed in the Time of Sale Prospectus and the
Prospectus and as would not, individually or in the aggregate, have a Material
Adverse Effect, (i) each employee benefit pension plan, within the meaning of
Section 3(2) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) subject to Title IV of ERISA that is maintained and established by the
Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”))
(each, a “Pension Plan”) has been maintained in compliance with its terms and
the requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Code; (ii) no prohibited transaction,
within the meaning of Section 406 of ERISA or Section 4975 of the Code, has
occurred with respect to any Pension Plan excluding transactions effected
pursuant to a statutory or administrative exemption; (iii) for each Pension Plan
that is subject to the funding rules of Section 412 of the Code or Section 302
of ERISA, no “accumulated funding deficiency” as defined in Section 412 of the
Code, whether or not waived, has occurred or is reasonably expected to occur;
(iv) the fair market value of the assets of each Plan exceeds the present value
of all benefits accrued under such Plan (determined based on those assumptions
used to fund such Plan); (v) no “reportable event” (within the meaning of
Section 4043(c) of ERISA) not waived by the PBGC has occurred or is reasonably
expected to occur; and (vi) neither the Company nor any member of the Controlled
Group has incurred, nor reasonably expects to incur, any liability under Title
IV of ERISA (other than contributions to a Pension Plan or premiums to the PBGC,
in the ordinary course and without default) with respect to the termination of a
Pension Plan (or the withdrawal from a “multiemployer plan”, within the meaning
of Section 4001(a)(3) of ERISA), except in the case of clauses (iii) and (iv) as
disclosed in the Time of Sale Prospectus and the Prospectus.
(bb)    The Company maintains an effective system of “disclosure controls and
procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that is designed
to ensure that information required to be disclosed by the Company in reports
that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the Commission’s
rules and forms, including controls and procedures designed to ensure that such


10



--------------------------------------------------------------------------------





information is accumulated and communicated to the Company’s management as
appropriate to allow timely decisions regarding required disclosure. The Company
maintains systems of “internal control over financial reporting” (as defined in
Rule 13a-15(f) of the Exchange Act) that comply with the requirements of the
Exchange Act and have been designed by, or under the supervision of, their
respective principal executive and principal financial officers, or persons
performing similar functions, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with accounting principles generally
accepted in the United States (“U.S. GAAP”). The Company maintains internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. At
December 31, 2015, there were no material weaknesses in the Company’s internal
controls over financial reporting. Based on the Company’s evaluation of internal
control over financial reporting in connection with the preparation of its
quarterly report on Form 10-Q for the quarter ended September 30, 2016, at
September 30, 2016, there were no material weaknesses in the Company’s internal
controls over financial reporting which were reasonably likely to adversely
affect the Company’s ability to record, process, summarize and report financial
information.
(cc)    The Company and its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, including business
interruption insurance, which insurance is in amounts and insures against such
losses and risks as the Company deems are adequate to protect the Company and
its subsidiaries and their respective businesses; and the Company has no reason
to believe that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage at reasonable cost
from similar insurers as may be necessary to continue its business.
(dd)    Neither the Company nor any of its subsidiaries has taken, directly or
indirectly, any action designed to or that would reasonably be expected to cause
or result in any stabilization or manipulation of the price of the Securities.
(ee)    Nothing has come to the attention of the Company that has caused the
Company to believe that the statistical and market-related data included in each
of the Time of Sale Prospectus and the Prospectus is not based on or derived
from sources that are reliable and accurate in all material respects.
(ff)    The Company is in compliance in all material respects with the
applicable provisions of the Sarbanes-Oxley Act of 2002 and the rules and


11



--------------------------------------------------------------------------------





regulations of the Commission adopted pursuant thereto as such rules and
regulations currently apply to the Company (collectively, the “Sarbanes-Oxley
Act”).
(gg)    (i) Neither the Company nor any of its subsidiaries, nor, to the
Company’s knowledge, any director, officer, employee, agent, affiliate or other
representative associated with or acting on behalf of the Company or any of its
subsidiaries, is an individual or entity (“Person”) that is, or is owned or
controlled by a Person that is:
(A) the subject or the target of any sanctions administered or enforced by the
U.S. Government (including, without limitation, the U.S. Department of
Treasury’s Office of Foreign Assets Control (“OFAC”) or the U.S. Department of
State and including, without limitation, the designation as a “specially
designated national” or “blocked person”), the United Nations Security Council
(“UNSC”), the European Union (“EU”), Her Majesty’s Treasury (“HMT”), or other
relevant sanctions authority (collectively, “Sanctions”), nor
(B) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Crimea, Cuba, Iran, North Korea,
Sudan and Syria (each, a “Sanctioned Country”)), in each case, except to the
extent that the Company’s or its subsidiaries’ transactions and dealings with or
involving such person or Sanctioned Country are authorized under applicable
sanctions laws.
(ii) The Company will not, directly or indirectly, use the proceeds of the
offering of the Securities, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person:
(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject or the target of Sanctions; or
(B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering of the Securities,
whether as underwriter, advisor, investor or otherwise).
(iii) For the past three years, the Company and its subsidiaries have not
knowingly engaged in, and are not now knowingly engaged in, any dealings or
transactions with any Person that at the time of the dealing or transaction is
or was the subject or target of Sanctions or with any Sanctioned Country.
(hh)    To the best knowledge of the Company, the operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements, including those
of the Currency and Foreign Transactions Reporting Act of 1970,


12



--------------------------------------------------------------------------------





as amended, anti-money laundering statutes and the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”). No action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Money Laundering Laws is pending
or, to the best knowledge of the Company, threatened.
(ii)    Neither the Company nor any of its subsidiaries nor, to the Company’s
knowledge, any director, officer, employee, agent, affiliate or other
representative associated with or acting on behalf of the Company or of any of
its subsidiaries is aware of or has taken any action, directly or indirectly,
that would violate either (i) the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”), including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA, (ii) any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions; or (iii) the Bribery Act 2010
of the United Kingdom; and the Company and its subsidiaries have conducted their
businesses in compliance with all applicable anti-bribery and anti-corruption
laws and have instituted, maintain and enforce, and will continue to maintain
and enforce, policies and procedures designed to promote and ensure compliance
therewith.
(jj)    The agreement and plan of merger, dated as of November 21, 2016 (the
“Merger Agreement”), between the Company, Bai Brands LLC and Superfruit Merger
Sub, LLC has been duly authorized, executed and delivered by the Company and
constitutes a valid and binding agreement of the Company, enforceable against
the Company in accordance with its terms, subject to the Enforceability
Exceptions. The execution, delivery and performance by the Company of the Merger
Agreement and compliance by the Company with the terms thereof and the
consummation of the transactions contemplated by the Merger Agreement will not
(i) conflict with or result in a breach or a violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or the Guarantors pursuant to, any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which the Company or any of
the Guarantors is a party or by which the Company or any of the Guarantors is
bound or to which any of the property or assets of the Company or any of the
Guarantors is subject, (ii) result in any violation of the provisions of the
charter or bylaws or similar organizational documents of the Company or any of
the Guarantors or (iii) result in the violation of any law or statute or any


13



--------------------------------------------------------------------------------





judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority having jurisdiction over the Company or any of the
Guarantors, except, in the case of clauses (i) and (iii) above, for any such
conflict, breach, violation or default that would not, individually or in the
aggregate, have a Material Adverse Effect. The execution, delivery and
performance by the Company and each of the Guarantors of each of the Transaction
Documents to which it is a party, the issuance and sale of the Securities
(including the Guarantees thereof) and compliance by the Company and each
Guarantor, as applicable, with the terms thereof and the consummation of the
transactions contemplated by the Transaction Documents will not conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under the Merger Agreement.
2.Agreements to Sell and Purchase. The Company hereby agrees to sell to the
several Underwriters, and each Underwriter, upon the basis of the
representations and warranties herein contained, but subject to the conditions
hereinafter stated, agrees, severally and not jointly, to purchase from the
Company the respective principal amounts of Securities set forth in Schedule II
hereto opposite its name at the purchase prices set forth in Schedule I hereto.
3.Public Offering. The Company is advised by you that the Underwriters propose
to make a public offering of their respective portions of the Securities as soon
after the Registration Statement and this Agreement have become effective as in
your judgment is advisable. The Company is further advised by you that the
Securities are to be offered to the public upon the terms set forth in the
Prospectus.
4.Payment and Delivery. Payment for the Securities shall be made to the Company
in Federal or other funds immediately available in New York City on the closing
date and time set forth in Schedule I hereto, or at such other time on the same
or such other date, not later than the fifth business day thereafter, as may be
designated in writing by you. The time and date of such payment are hereinafter
referred to as the “Closing Date.”
Payment for the Securities shall be made against delivery to you on the Closing
Date for the respective accounts of the several Underwriters of the Securities
registered in such names and in such denominations as you shall request in
writing not later than one full business day prior to the Closing Date, with any
transfer taxes payable in connection with the transfer of the Securities to the
Underwriters duly paid.
5.Conditions to the Underwriters’ Obligations. The several obligations of the
Underwriters are subject to the following conditions:
(a)Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date:




14



--------------------------------------------------------------------------------





(i)there shall not have occurred any downgrading, nor shall any notice have been
given of any intended or potential downgrading or of any review for a possible
change that does not indicate the direction of the possible change, in the
rating accorded the Company or any of the securities of the Company or any of
its subsidiaries or in the rating outlook for the Company by any “nationally
recognized statistical rating organization,” as such term is defined in Section
3(a)(62) under the Exchange Act; and
(ii)there shall not have occurred any change, or any development involving a
prospective change, in or affecting the business, properties, financial
position, results of operations of the Company and its subsidiaries, taken as a
whole, from that set forth in the Time of Sale Prospectus as of the date of this
Agreement that, in your judgment, is material and adverse and that makes it, in
your judgment, impracticable to market the Securities on the terms and in the
manner contemplated in the Time of Sale Prospectus.
(b)The Underwriters shall have received on the Closing Date a certificate, dated
the Closing Date and signed by an executive officer of the Company, to the
effect set forth in Section 5(a) above and to the effect that the
representations and warranties of the Company contained in this Agreement are
true and correct as of the Closing Date and that the Company has complied with
all of the agreements and satisfied all of the conditions on its part to be
performed or satisfied hereunder on or before the Closing Date.
The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.
(c)Baker Botts L.L.P., counsel for the Company, shall have furnished to the
Managers, at the request of the Company, their written opinion and 10b-5
statement, dated the Closing Date and addressed to the Underwriters, in form and
substance reasonably satisfactory to the Managers, to the effect set forth in
Exhibit A hereto.
(d)James L. Baldwin, Jr., Executive Vice President and General Counsel of the
Company, shall have furnished to the Managers, at the request of the Company,
his written opinion and 10b-5 statement, dated the Closing Date and addressed to
the Underwriters, in form and substance reasonably satisfactory to the Managers,
to the effect set forth in Exhibit B hereto.
(e)The Underwriters shall have received on the Closing Date an opinion of Mayer
Brown LLP, counsel for the Underwriters, dated such date, in form and substance
reasonably satisfactory to the Managers.
(f)The Underwriters shall have received, on each of the date hereof and the
Closing Date, a letter dated the date hereof or the Closing Date, as the


15



--------------------------------------------------------------------------------





case may be, in form and substance satisfactory to the Underwriters, from
Deloitte & Touche LLP, independent public accountants, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements and certain financial
information contained in the Registration Statement, the Time of Sale Prospectus
and the Prospectus; provided that the letter delivered on the Closing Date shall
use a “cut‑off date” not earlier than three business days prior to the Closing
Date.
All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Managers.
6.Covenants of the Company. The Company covenants with each Underwriter as
follows:
(a)To furnish to you, without charge, a signed copy of the Registration
Statement (including exhibits thereto and documents incorporated by reference
therein) and to deliver to each of the Underwriters during the period mentioned
in Section 6(e) or 6(f) below, as many copies of the Time of Sale Prospectus,
the Prospectus, any documents incorporated by reference therein and any
supplements and amendments thereto or to the Registration Statement as you may
reasonably request.
(b)Before amending or supplementing the Registration Statement, the Time of Sale
Prospectus or the Prospectus, to furnish to you a copy of each such proposed
amendment or supplement and not to file any such proposed amendment or
supplement to which you reasonably object.
(c)To furnish to you a copy of each proposed free writing prospectus to be
prepared by or on behalf of, used by, or referred to by the Company and not to
use or refer to any proposed free writing prospectus to which you reasonably
object.
(d)Not to take any action that would result in an Underwriter or the Company
being required to file with the Commission pursuant to Rule 433(d) under the
Securities Act a free writing prospectus prepared by or on behalf of the
Underwriter that the Underwriter otherwise would not have been required to file
thereunder.
(e)If the Time of Sale Prospectus is being used to solicit offers to buy the
Securities at a time when the Prospectus is not yet available to prospective
purchasers and any event shall occur or condition exist as a result of which it
is necessary to amend or supplement the Time of Sale Prospectus in order to make
the statements therein, in the light of the circumstances, not misleading, or if
any event shall occur or condition exist as a result of which the Time of Sale
Prospectus conflicts with the information contained in the Registration
Statement


16



--------------------------------------------------------------------------------





then on file, or if, in the opinion of counsel for the Underwriters, it is
necessary to amend or supplement the Time of Sale Prospectus to comply with
applicable law, forthwith to prepare, file with the Commission and furnish, at
its own expense, to the Underwriters and to any dealer upon request, either
amendments or supplements to the Time of Sale Prospectus so that the statements
in the Time of Sale Prospectus as so amended or supplemented will not, in the
light of the circumstances when the Time of Sale Prospectus is delivered to a
prospective purchaser, be misleading or so that the Time of Sale Prospectus, as
amended or supplemented, will no longer conflict with the Registration
Statement, or so that the Time of Sale Prospectus, as amended or supplemented,
will comply with applicable law.
(f)If, during such period after the first date of the public offering of the
Securities as in the opinion of counsel for the Underwriters the Prospectus (or
in lieu thereof the notice referred to in Rule 173(a) of the Securities Act) is
required by law to be delivered in connection with sales by an Underwriter or
dealer, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Prospectus in order to make the statements
therein, in the light of the circumstances when the Prospectus (or in lieu
thereof the notice referred to in Rule 173(a) of the Securities Act) is
delivered to a purchaser, not misleading, or if, in the opinion of counsel for
the Underwriters, it is necessary to amend or supplement the Prospectus to
comply with applicable law, forthwith to prepare, file with the Commission and
furnish, at its own expense, to the Underwriters and to the dealers (whose names
and addresses you will furnish to the Company) to which Securities may have been
sold by you on behalf of the Underwriters and to any other dealers upon request,
either amendments or supplements to the Prospectus so that the statements in the
Prospectus as so amended or supplemented will not, in the light of the
circumstances when the Prospectus (or in lieu thereof the notice referred to in
Rule 173(a) of the Securities Act) is delivered to a purchaser, be misleading or
so that the Prospectus, as amended or supplemented, will comply with applicable
law.
(g)To endeavor to qualify the Securities for offer and sale under the securities
or Blue Sky laws of such jurisdictions as you shall reasonably request;
provided, that in no event shall the Company be obligated to qualify to do
business in any jurisdiction where it is not now so qualified, to take any
action that would subject it generally to service of process in suits in any
jurisdiction where it is not now subject or subject itself to taxation in any
such jurisdiction where it is not now subject.
(h)To make generally available to the Company’s security holders and to you as
soon as practicable an earning statement covering a period of at least twelve
months beginning with the first fiscal quarter of the Company occurring after
the date of this Agreement which shall satisfy the provisions of Section 11(a)
of the Securities Act and the rules and regulations of the Commission
thereunder.




17



--------------------------------------------------------------------------------





(i)Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its obligations under this Agreement,
including: (i) the fees, disbursements and expenses of the Company’s counsel and
the Company’s accountants in connection with the registration and delivery of
the Securities under the Securities Act and all other fees or expenses in
connection with the preparation and filing of the Registration Statement, any
preliminary prospectus, the Time of Sale Prospectus, the Prospectus, any free
writing prospectus prepared by or on behalf of, used by, or referred to by the
Company and amendments and supplements to any of the foregoing, including the
filing fees payable to the Commission relating to the Securities (within the
time required by Rule 456(b)(1), if applicable), all printing costs associated
therewith, and the mailing and delivering of copies thereof to the Underwriters
and dealers, in the quantities hereinabove specified, (ii) all costs and
expenses related to the transfer and delivery of the Securities to the
Underwriters, including any transfer or other taxes payable thereon, (iii) the
cost of printing or producing any Blue Sky or legal investment memorandum in
connection with the offer and sale of the Securities under state securities laws
and all expenses in connection with the qualification of the Securities for
offer and sale under state securities laws as provided in Section 6(g) hereof,
including filing fees and the reasonable fees and disbursements of counsel for
the Underwriters in connection with such qualification and in connection with
the Blue Sky or legal investment memorandum, (iv) all filing fees and the
reasonable fees and disbursements of counsel to the Underwriters incurred in
connection with the review and qualification of the offering of the Securities
by the Financial Industry Regulatory Authority, Inc., (v) any fees charged by
the rating agencies for the rating of the Securities, (vi) the cost of the
preparation, issuance and delivery of the Securities, (vii) the costs and
charges of any trustee, transfer agent, registrar or depositary, (viii) the
costs and expenses of the Company relating to investor presentations on any
“road show” undertaken in connection with the marketing of the offering of the
Securities, including, without limitation, expenses associated with the
preparation or dissemination of any electronic road show, expenses associated
with the production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations with the
prior approval of the Company, travel and lodging expenses of the
representatives and officers of the Company and any such consultants, and the
cost of any aircraft chartered in connection with the road show, (ix) the
document production charges and expenses associated with printing this Agreement
and (x) all other costs and expenses incident to the performance of the
obligations of the Company hereunder for which provision is not otherwise made
in this Section. It is understood, however, that except as provided in this
Section, Section 8 entitled “Indemnity and Contribution,” and the last paragraph
of Section 10 below, the Underwriters will pay all of their costs and expenses,
including fees and disbursements of their counsel, transfer taxes payable on
resale of any of the Securities by them and any advertising expenses connected
with any offers they may make.




18



--------------------------------------------------------------------------------





(j)If the third anniversary of the initial effective date of the Registration
Statement occurs before all the Securities have been sold by the Underwriters,
prior to the third anniversary to file a new shelf registration statement and to
take any other action necessary to permit the public offering of the Securities
to continue without interruption; references herein to the Registration
Statement shall include the new registration statement declared effective by the
Commission;
(k)During the period beginning on the date hereof and continuing to and
including the Closing Date, not to offer, sell, contract to sell or otherwise
dispose of any debt securities of the Company or warrants to purchase or
otherwise acquire debt securities of the Company substantially similar to the
Securities (other than (i) the Securities, (ii) commercial paper issued in the
ordinary course of business or (iii) securities or warrants permitted with the
prior written consent of the Managers).
(l)To prepare a final term sheet relating to the offering of the Securities, in
the form of Schedule IV hereto, and to file such final term sheet within the
period required by Rule 433(d)(5)(ii) under the Securities Act following the
date the final terms have been established for the offering of the Securities.
7.Covenants of the Underwriters. Each Underwriter severally covenants with the
Company not to take any action that would result in the Company being required
to file with the Commission under Rule 433(d) a free writing prospectus prepared
by or on behalf of such Underwriter that otherwise would not be required to be
filed by the Company thereunder, but for the action of the Underwriter.
8.Indemnity and Contribution. (a) The Company agrees to indemnify and hold
harmless each Underwriter, its directors and officers, each person, if any, who
controls any Underwriter within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act and each affiliate of any
Underwriter within the meaning of Rule 405 under the Securities Act from and
against any and all losses, claims, damages and liabilities (including, without
limitation, any legal or other expenses reasonably incurred in connection with
defending or investigating any such action or claim) caused by any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or any amendment thereof, any preliminary prospectus, the
Time of Sale Prospectus, any issuer free writing prospectus as defined in Rule
433(h) under the Securities Act, any Company information that the Company has
filed, or is required to file, pursuant to Rule 433(d) under the Securities Act
or the Prospectus or any amendment or supplement thereto, or caused by any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as such losses, claims, damages or liabilities are caused by any
such untrue statement or omission or alleged untrue statement or


19



--------------------------------------------------------------------------------





omission based upon information relating to any Underwriter furnished to the
Company in writing by such Underwriter through you expressly for use therein.
(b)    Each Underwriter agrees, severally and not jointly, to indemnify and hold
harmless the Company, its directors, its officers who sign the Registration
Statement and each person, if any, who controls the Company within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the foregoing indemnity from the Company to such Underwriter,
but only with reference to information relating to such Underwriter furnished to
the Company in writing by such Underwriter through you expressly for use in the
Registration Statement, any preliminary prospectus, the Time of Sale Prospectus,
any issuer free writing prospectus or the Prospectus or any amendment or
supplement thereto. The Company acknowledges that the statements set forth in
the fourth (regarding selling concessions and reallowances), sixth (regarding
over-allotment, syndicate covering transactions and stabilizing transactions),
seventh (regarding penalty bids) and eighth (effect of stabilization
transactions) paragraphs under the heading “Underwriting” in any preliminary
prospectus and the Prospectus constitute the only information relating to an
Underwriter furnished to the Company in writing by an Underwriter through you
expressly for use in the Registration Statement, any preliminary prospectus, the
Time of Sale Prospectus, any issuer free writing prospectus or the Prospectus or
any amendment or supplement thereto.
(c)    In case any proceeding (including any governmental investigation) shall
be instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or 8(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing. No indemnification provided for in Section
8(a) or (b) shall be available to any party who shall fail to give notice as
provided in this Section 8(c) if the party to whom notice was not given was
unaware of the proceeding to which such notice would have related and was
materially prejudiced by the failure to give such notice. The indemnifying
party, upon request of the indemnified party, shall retain counsel reasonably
satisfactory to the indemnified party to represent the indemnified party and any
others the indemnifying party may designate in such proceeding and shall pay the
reasonable fees and disbursements of such counsel related to such proceeding. In
any such proceeding, any indemnified party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any


20



--------------------------------------------------------------------------------





proceeding or related proceedings in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all such indemnified parties and that all such fees and expenses
shall be reimbursed as they are incurred. Such firm shall be designated in
writing by the Managers, in the case of parties indemnified pursuant to
Section 8(a), and by the Company, in the case of parties indemnified pursuant to
Section 8(b). The indemnifying party shall not be liable for any settlement of
any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by the second and third sentences of this paragraph, the
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party and indemnity could have been sought hereunder by such indemnified party,
unless such settlement (i) includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such
proceeding and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party.
(d)    To the extent the indemnification provided for in Section 8(a) or 8(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Underwriters on the other hand from the offering of the
Securities or (ii) if the allocation provided by clause 8(d)(A) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause 8(d)(A) above but also the
relative fault of the Company on the one hand and of the Underwriters on the
other hand in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Underwriters on the other hand in connection with the offering of the
Securities shall be deemed to be in the same respective proportions as the net
proceeds from the offering of the Securities (before deducting expenses)
received by the Company and the total underwriting discounts and commissions
received by the


21



--------------------------------------------------------------------------------





Underwriters bear to the aggregate initial public offering price of the
Securities as set forth in the Prospectus. The relative fault of the Company on
the one hand and the Underwriters on the other hand shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or by the Underwriters and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Underwriters’ respective
obligations to contribute pursuant to this Section 8 are several in proportion
to the respective principal amounts of Securities they have purchased hereunder,
and not joint.
(e)    The Company and the Underwriters agree that it would not be just or
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in Section 8(d). The amount paid or payable
by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in Section 8(d) shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 8, no
Underwriter shall be required to contribute any amount in excess of the amount
by which the total price at which the Securities underwritten by it and
distributed to the public were offered to the public exceeds the amount of any
damages that such Underwriter has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The remedies
provided for in this Section 8 are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any indemnified party at law or
in equity.
(f)    The indemnity and contribution provisions contained in this Section 8 and
the representations, warranties and other statements of the Company contained in
this Agreement shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of any Underwriter, any person controlling any Underwriter or any
affiliate of any Underwriter or by or on behalf of the Company, its officers or
directors or any person controlling the Company and (iii) acceptance of and
payment for any of the Securities.
9.Termination. The Underwriters may terminate this Agreement by notice given by
you to the Company, if after the execution and delivery of this Agreement and
prior to the Closing Date (i) trading generally shall have been suspended or
materially limited on the New York Stock Exchange, (ii) trading of any
securities of the Company shall have been suspended on any exchange or in


22



--------------------------------------------------------------------------------





any over‑the‑counter market, (iii) a material disruption in securities
settlement, payment or clearance services in the United States or through the
Euroclear System or Clearstream shall have occurred, (iv) any moratorium on
commercial banking activities shall have been declared by Federal or New York
State authorities or (v) there shall have occurred any outbreak or escalation of
hostilities, or any change in financial markets or any calamity or crisis that,
in your judgment, is material and adverse and which, singly or together with any
other event specified in this clause (v), makes it, in your judgment,
impracticable or inadvisable to proceed with the offer, sale or delivery of the
Securities on the terms and in the manner contemplated in the Time of Sale
Prospectus or the Prospectus.
10.Effectiveness; Defaulting Underwriters. This Agreement shall become effective
upon the execution and delivery hereof by the parties hereto.
If, on the Closing Date, any one or more of the Underwriters shall fail or
refuse to purchase Securities that it has or they have agreed to purchase
hereunder on such date, and the aggregate principal amount of Securities which
such defaulting Underwriter or Underwriters agreed but failed or refused to
purchase is not more than one‑tenth of the aggregate principal amount of the
Securities to be purchased on such date, the other Underwriters shall be
obligated severally in the proportions that the principal amount of Securities
set forth opposite their respective names in Schedule II bears to the aggregate
principal amount of Securities set forth opposite the names of all such
non‑defaulting Underwriters, or in such other proportions as you may specify, to
purchase the Securities which such defaulting Underwriter or Underwriters agreed
but failed or refused to purchase on such date; provided that in no event shall
the principal amount of Securities that any Underwriter has agreed to purchase
pursuant to this Agreement be increased pursuant to this Section 10 by an amount
in excess of one‑ninth of such principal amount of Securities without the
written consent of such Underwriter. If, on the Closing Date, any Underwriter or
Underwriters shall fail or refuse to purchase Securities and the aggregate
principal amount of Securities with respect to which such default occurs is more
than one‑tenth of the aggregate principal amount of Securities to be purchased
on such date, and arrangements satisfactory to you and the Company for the
purchase of such Securities are not made within 36 hours after such default,
this Agreement shall terminate without liability on the part of any
non‑defaulting Underwriter or the Company. In any such case either you or the
Company shall have the right to postpone the Closing Date, but in no event for
longer than seven days, in order that the required changes, if any, in the
Registration Statement, in the Time of Sale Prospectus, in the Prospectus or in
any other documents or arrangements may be effected. Any action taken under this
paragraph shall not relieve any defaulting Underwriter from liability in respect
of any default of such Underwriter under this Agreement.
If this Agreement shall be terminated by the Underwriters, or any of them,
because of any failure or refusal on the part of the Company to comply with the


23



--------------------------------------------------------------------------------





terms or to fulfill any of the conditions of this Agreement, or if for any
reason the Company shall be unable to perform its obligations under this
Agreement the Company will reimburse the Underwriters or such Underwriters as
have so terminated this Agreement with respect to themselves, severally, for all
out‑of‑pocket expenses (including the fees and disbursements of their counsel)
reasonably incurred by such Underwriters in connection with this Agreement or
the offering contemplated hereunder.
11.Entire Agreement. (a) This Agreement, together with any contemporaneous
written agreements and any prior written agreements (to the extent not
superseded by this Agreement) that relate to the offering of the Securities,
represents the entire agreement between the Company and the Underwriters with
respect to the preparation of any preliminary prospectus, the Time of Sale
Prospectus, the Prospectus, the conduct of the offering, and the purchase and
sale of the Securities.
(b)    The Company acknowledges that in connection with the offering of the
Securities: (i) the Underwriters have acted at arms-length, are not agents of,
and owe no fiduciary duties to, the Company or any other person, (ii) the
Underwriters owe the Company only those duties and obligations set forth in this
Agreement and prior written agreements (to the extent not superseded by this
Agreement), if any, and (iii) the Underwriters may have interests that differ
from those of the Company. The Company waives to the full extent permitted by
applicable law any claims it may have against the Underwriters arising from an
alleged breach of fiduciary duty in connection with the offering of the
Securities.
12.Counterparts. This Agreement may be signed in two or more counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
13.Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without regard to
principles of conflict of laws that would result in the application of any law
other than the laws of the State of New York. Any right to trial by jury with
respect to any action or proceeding arising in connection with or as a result of
any matter referred to in this Agreement is hereby waived by the parties hereto.
14.Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement
15.Notices. All communications hereunder shall be in writing and effective only
upon receipt and if to the Managers shall be delivered, mailed or sent to Credit
Suisse Securities (USA) LLC, Eleven Madison Avenue, New York, New York 10010,
Attention: LCD-IBD (Facsimile: (212) 325-4296); Merrill Lynch, Pierce, Fenner &
Smith Incorporated, 50 Rockefeller Plaza, NY1-050-12-01, New York, New York
10020, Attention: High Grade Debt Capital Markets


24



--------------------------------------------------------------------------------





Transaction Management - Legal (Facsimile: (212) 901-7881) and Morgan Stanley &
Co. LLC, 1585 Broadway, New York, New York 10036, Attention: Investment Banking
Division (Facsimile: (212) 507-8999); and if to the Company shall be delivered,
mailed or sent to Dr Pepper Snapple Group, Inc., 5301 Legacy Drive, Plano, Texas
75024 (Fax: 972-673-7879), Attention: Martin M. Ellen, Executive Vice President
& Chief Financial Officer.
16.Patriot Act. In accordance with the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), the
Underwriters are required to obtain, verify and record information that
identifies their respective clients, including the Company, which information
may include the name and address of their respective clients, as well as other
information that will allow the Underwriters to properly identify their
respective clients.
[Remainder of page left intentionally blank; signatures appear on next page.]




25



--------------------------------------------------------------------------------






If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.
        
Very truly yours,
DR PEPPER SNAPPLE GROUP, INC.
By:
  /s/ Martin M. Ellen
 
Name:
Martin M. Ellen
 
Title:
Executive Vice President &
Chief Financial Officer





Signature Page to Underwriting Agreement



--------------------------------------------------------------------------------






Accepted as of the date hereof


CREDIT SUISSE SECURITIES (USA) LLC
MERRILL LYNCH, PIERCE, FENNER & SMITH
     INCORPORATED
MORGAN STANLEY & CO. LLC


Acting severally on behalf of themselves and the several Underwriters named in
Schedule II hereto


CREDIT SUISSE SECURITIES (USA) LLC
 
 
 
 
By:
/s/ Ajit Dogra
 
 
Name:
Ajit Dogra
 
 
Title:
Director
 

MERRILL LYNCH, PIERCE, FENNER & SMITH
 
                               INCORPORATED
 
 
 
 
By:
/s/ Jacqueline Cleary
 
 
Name:
Jacqueline Cleary
 
 
Title:
Managing Director
 
 
 
 

MORGAN STANLEY & CO. LLC


 
 
 
By:
/s/ Yurij Slyz
 
 
Name:
Yurij Slyz
 
 
Title:
Executive Director











Signature Page to Underwriting Agreement



--------------------------------------------------------------------------------






SCHEDULE I
Managers:
Credit Suisse Securities (USA) LLC
Merrill Lynch, Pierce, Fenner & Smith
                       Incorporated
Morgan Stanley & Co. LLC
Applicable Time:
4:30 p.m., EST, on December 5, 2016
Indenture:
Indenture dated as of December 15, 2009 between the Company and the Trustee, as
supplemented by a seventh supplemental indenture
Trustee:
Wells Fargo Bank, N.A.
Registration Statement File No.:
333-213477
Time of Sale Prospectus
Basic Prospectus dated September 2, 2016, relating to the Shelf Securities
The preliminary prospectus supplement dated December 5, 2016 relating to the
Securities
Final term sheet dated December 5, 2016 relating to the Securities
Securities to be purchased:
$250,000,000 2.530% Senior Notes due 2021
 
$500,000,000 3.130% Senior Notes due 2023
 
$400,000,000 3.430% Senior Notes due 2027
 
$400,000,000 4.420% Senior Notes due 2046
Purchase Price:
2021 Notes: 99.610% of the principal amount, plus accrued interest, if any, from
December 14, 2016
 
2023 Notes: 99.562% of the principal amount, plus accrued interest, if any, from
December 14, 2016
 
2027 Notes: 99.506% of the principal amount, plus accrued interest, if any, from
December 14, 2016
 
2046 Notes: 99.506% of the principal amount, plus accrued interest, if any,





I-1



--------------------------------------------------------------------------------





 
from December 14, 2016


 
2046 Notes: 99.042% of the principal amount, plus accrued interest, if any,
from December 14, 2016
Maturity:
2021 Notes: November 15, 2021
 
2023 Notes: December 15, 2023
 
2027 Notes: June 15, 2027
 
2046 Notes: December 15, 2046
Interest Rate:
2021 Notes: 2.530% per annum, accruing from December 14, 2016
 
2023 Notes: 3.130% per annum, accruing from December 14, 2016
 
2027 Notes: 3.430% per annum, accruing from December 14, 2016
 
2046 Notes: 4.420% per annum, accruing from December 14, 2016
Interest Payment Dates:
2021 Notes: Nay 15 and November 15, commencing May 15, 2017
 
2023 Notes: June 15 and December 15, commencing June 15, 2017
 
2027 Notes: June 15 and December 15, commencing June 15, 2017
 
2046 Notes: June 15 and December 15, commencing June 15, 2017
Closing Date and Time:
December 14, 2016; 10:00 a.m. EDT
Closing Location:
Mayer Brown LLP
71 South Wacker Drive
Chicago, Illinois 60606





I-2



--------------------------------------------------------------------------------






SCHEDULE II


Underwriter
 
Principal Amount of 2021 Notes to be Purchased
 
Principal Amount of 2023 Notes to be Purchased
 
Principal Amount of 2027 Notes to be Purchased
 
Principal Amount of 2046 Notes to be Purchased
Credit Suisse Securities (USA) LLC
 
$62,500,000
 
$125,000,000
 
$100,000,000
 
$100,000,000
Merrill Lynch, Pierce, Fenner & Smith
                     Incorporated
 
37,500,000
 
75,000,000
 
60,000,000
 
60,000,000
Morgan Stanley & Co. LLC
 
37,500,000
 
75,000,000
 
60,000,000
 
60,000,000
Deutsche Bank Securities Inc
 
37,500,000
 
75,000,000
 
60,000,000
 
60,000,000
BB&T Capital Markets, a division of
BB&T Securities, LLC
 
11,700,000
 
23,400,000
 
18,720,000
 
18,720,000
Goldman, Sachs & Co.
 
11,700,000
 
23,400,000
 
18,720,000
 
18,720,000
HSBC Securities (USA) Inc.
 
11,700,000
 
23,400,000
 
18,720,000
 
18,720,000
U.S. Bancorp Investments, Inc.
 
11,700,000
 
23,400,000
 
18,720,000
 
18,720,000
Wells Fargo Securities, LLC
 
11,700,000
 
23,400,000
 
18,720,000
 
18,720,000
MUFG Securities Americas Inc.
 
5,500,000
 
11,000,000
 
8,800,000
 
8,800,000
Rabo Securities USA, Inc...
 
5,500,000
 
11,000,000
 
8,800,000
 
8,800,000
The Williams Capital Group, L.P.
 
5,500,000
 
11,000,000
 
8,800,000
 
8,800,000
 
 
 
 
 
 
 
 
 
Total
 
$250,000,000
 
$500,000,000
 
$400,000,000
 
$400,000,000





II-1



--------------------------------------------------------------------------------






Schedule III




List of Guarantors


234DP Aviation, LLC
A&W Concentrate Company
Americas Beverages Management GP
AmTrans, Inc.
Berkeley Square US, Inc.
Beverages Delaware Inc.
DP Beverages Inc.
DPS Americas Beverages LLC
DPS Beverages, Inc.
DPS Finance II, Inc.
DPS Holdings Inc.
Dr Pepper/Seven-Up Beverage Sales Company
Dr Pepper/Seven Up Manufacturing Company
Dr Pepper/Seven Up, Inc.
High Ridge Investments US, Inc.
International Investments Management LLC
Mott’s General Partnership
Mott’s LLP
MSSI LLC
Nantucket Allserve, Inc.
Nuthatch Trading US, Inc.
Pacific Snapple Distributors, Inc.
Royal Crown Company, Inc.
Snapple Beverage Corp.
Splash Transport, Inc.
The American Bottling Company




III-1



--------------------------------------------------------------------------------






Schedule IV
Form of Final Term Sheet




Registration Statement No. 333-213477


Supplementing the Preliminary Prospectus
Supplement dated December 5, 2016
 (To Prospectus dated September 2, 2016)


$1,550,000,000
Dr Pepper Snapple Group, Inc.
$250,000,000 2.530%Senior Notes due 2021
$500,000,000 3.130%Senior Notes due 2023
$400,000,000 3.430%Senior Notes due 2027
$400,000,000 4.420%Senior Notes due 2046


Final Term Sheet


December 5, 2016


Issuer:
Dr Pepper Snapple Group, Inc.
Guarantors:
The Notes will be fully and unconditionally guaranteed by the Issuer’s existing
and future subsidiaries that guarantee any of its other indebtedness. Upon the
closing of the Issuer’s acquisition of Bai Brands LLC (“Bai”), Bai will fully
and unconditionally guarantee the Notes.
Trade Date:
December 5, 2016
Settlement Date (T+7):
December 14, 2016
Special Mandatory Redemption:
If the Issuer does not consummate the acquisition of Bai on or prior to December
14, 2017, or if the related merger agreement is terminated on or prior to
December 14, 2017, the Issuer will redeem each series of Notes at a redemption
price equal to 101% of the principal amount of the applicable series of Notes,
plus accrued and unpaid interest to the date of such special mandatory
redemption.
Change of Control:
Upon the occurrence of a “Change of Control Triggering Event,” the Issuer will
be required, unless it has exercised its right to redeem the Notes or initiated
a special mandatory redemption, within a specified period, to make an offer to
repurchase all of each series of Notes at a price equal to 101% of the principal
amount of the applicable series of Notes, plus any accrued and unpaid interest
to the date of repurchase.
Denominations:
$2,000 x $1,000
Joint Book-Running Managers:
Credit Suisse Securities (USA) LLC
Merrill Lynch, Pierce, Fenner & Smith
                      Incorporated
Morgan Stanley & Co. LLC
 
Deutsche Bank Securities Inc.
Senior Co-Managers:








Co-Managers:
BB&T Capital Markets, a division of BB&T Securities, LLC
Goldman, Sachs & Co.
HSBC Securities (USA) Inc.
U.S. Bancorp Investments, Inc.
Wells Fargo Securities, LLC
MUFG Securities Americas Inc.
Rabo Securities USA, Inc.
The Williams Capital Group, L.P.





IV-1

--------------------------------------------------------------------------------





 
2.530% Senior Notes due 2021
3.130% Senior Notes due 2023
3.430% Senior Notes due 2027
4.420% Senior Notes due 2046
Size:
$250,000,000
$500,000,000
$400,000,000
$400,000,000
Maturity Date:
November 15, 2021
December 15, 2023
June 15, 2027
December 15, 2046
Interest Payment Dates:
Each May 15 and November 15, beginning on May 15, 2017
Each June 15 and December 15, beginning on June 15, 2017
Each June 15 and December 15, beginning on June 15, 2017
Each June 15 and December 15, beginning on June 15, 2017
Coupon (Interest Rate):
2.530%
3.130%
3.430%
4.420%
Price to Public (Issue Price):
99.960%
99.962%
99.956%
99.917%
Yield to Maturity:
2.539%
3.136%
3.435%
4.425%
Benchmark Treasury:
UST 1.750% due November 30, 2021
UST 2.125% due November 30, 2023
UST 2.000% due November 15, 2026
UST 2.250% due August 15, 2046
Benchmark Treasury Price and Yield:
99-18+; 1.839%
99-19+; 2.186%
96-19+; 2.385%
84-00+; 3.075%
Spread to Benchmark Treasury:
0.700% (70 basis points)
0.950% (95 basis points)
1.050% (105 basis points)
1.350% (135 basis points)
Make-Whole Call:
T+12.5 basis points (prior to October 15, 2021)
T+15 basis points (prior to October 15, 2023)
T+20 basis points (prior to March 15, 2027)
T+25 basis points (prior to June 15, 2046)
Par Call:
On or after October 15, 2021
On or after October 15, 2023
On or after March 15, 2027
On or after June 15, 2046
CUSIP / ISIN:
26138E AV1/ US26138EAV11
26138E AW9/ US26138EAW93
26138E AX7/ US26138EAX76
26138E AY5/ US26138EAY59



*Note: A securities rating is not a recommendation to buy, sell or hold
securities and may be subject to revision or withdrawal at any time.


It is expected that delivery of the Notes will be made against payment therefor
on or about December 14, 2016, which is the seventh business day following the
date hereof (such settlement cycle being referred to as “T+7”). Under Rule
15c6-1 under the Securities Exchange Act of 1934, as amended, trades in the
secondary market generally are required to settle in three business days unless
the parties to any such trade expressly agree otherwise. Accordingly, purchasers
who wish to trade the Notes on the date of pricing or the next three succeeding
business days will be required, by virtue of the fact that the Notes initially
will settle in T+7, to specify an alternative settlement cycle at the time of
any such trade to prevent failed settlement.
The issuer has filed a registration statement (including a prospectus) with the
Securities and Exchange Commission (“SEC”) for the offering to which this
communication relates. Before you invest, you should read the prospectus in that
registration statement and other documents the issuer has filed with the SEC for
more complete information about the issuer and this offering. You may get these
documents for free by visiting the SEC Web site at www.sec.gov. Alternatively,
the issuer, any underwriter or any dealer participating in the offering will
arrange to send you the prospectus if you request it by calling Credit Suisse
Securities (USA) LLC toll-free at (800) 221-1037, by calling Merrill Lynch,
Pierce, Fenner & Smith Incorporated toll-free at (800) 294-1322 or by calling
Morgan Stanley & Co. LLC toll-free at (866) 718-1649.








IV-2

--------------------------------------------------------------------------------






Exhibit A


Opinion of Baker Botts L.L.P., counsel for the Company, pursuant to Section 5(c)




(i)    The Company has full corporate power and authority to execute and deliver
this Agreement, the Securities and the Seventh Supplemental Indenture
(collectively, the “Company Transaction Documents”) and to perform its
obligations hereunder and thereunder. All corporate action required to be taken
by the Company for the due and proper authorization, execution and delivery of
each of the Company Transaction Documents and the consummation of the
transactions contemplated thereby has been duly and validly taken.


(ii)    This Agreement has been duly authorized, executed and delivered by the
Company.


(iii)    The Base Indenture has been duly authorized, executed and delivered by
the Company and, assuming due authorization, execution and delivery thereof by
the Trustee, constitutes a valid and legally binding agreement of the Company,
enforceable against the Company in accordance with its terms, except that the
enforcement thereof may be subject to (i) any bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws now or
hereafter in effect relating to creditors’ rights generally and (ii) general
principles of equity and public policy (regardless of whether enforcement is
sought in a proceeding at law or in equity) and the discretion of the court
before which any proceeding therefor may be brought (collectively, the
“Enforceability Exceptions”); the Base Indenture has been duly qualified under
the Trust Indenture Act.


(iv)    The Seventh Supplemental Indenture has been duly authorized, executed
and delivered by the Company and, assuming due authorization, execution and
delivery thereof by the Guarantors and the Trustee, constitutes a valid and
legally binding agreement of the Company and the Guarantors, enforceable against
the Company and the Guarantors in accordance with its terms, except as
enforceability may be limited by the Enforceability Exceptions.


(v)    The Securities have been duly authorized, executed and delivered by the
Company and, assuming due authentication thereof by the Trustee, constitute
valid and legally binding obligations of the Company enforceable against the
Company in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.


(vi)    Assuming the Guarantees have been duly authorized, executed and
delivered by the Guarantors, the Guarantees constitute valid and legally binding
agreements of the Guarantors, enforceable against the Guarantors in accordance
with their terms, subject to the Enforceability Exceptions.


Exhibit A, Page 1



--------------------------------------------------------------------------------







(vii)    Each of the Transaction Documents conforms in all material respects to
the descriptions thereof contained in each of the Time of Sale Prospectus and
the Prospectus.


(viii)    The execution, delivery and performance by the Company and each of the
Guarantors of each of the Transaction Documents to which it is a party, the
issuance and sale of the Securities (including the Guarantees thereof) and
compliance by the Company and each Guarantor, as applicable, with the terms
thereof and the consummation of the transactions contemplated by the Transaction
Documents will not result in the violation of any law or statute of the United
States or the State of New York or, to our knowledge following inquiry of the
Company’s management, any judgment, order, rule or regulation of any United
States federal or New York State court or arbitrator or governmental or
regulatory authority having jurisdiction over the Company or any of the
Guarantors, except for any such violation that would not, individually or in the
aggregate, have a Material Adverse Effect.


(ix)    No consent, approval, authorization, order, registration or
qualification of or with any United States federal or New York State
governmental or regulatory authority or, to our knowledge following inquiry of
the Company’s management, any United States federal or New York State court or
arbitrator is required for the execution, delivery and performance by the
Company and each Guarantor, as applicable, of each of the Transaction Documents
to which it is a party, the issuance and sale of the Securities (including the
Guarantees thereof) and compliance by the Company and each Guarantor with the
terms thereof and the consummation of the transactions contemplated by the
Transaction Documents, except for such consents, approvals, authorizations,
orders and registrations or qualifications as may be required under applicable
federal and state securities laws in connection with the purchase and resale of
the Securities by the Underwriters.


(x)    The statements in the Time of Sale Prospectus and the Prospectus under
the captions “Description of the Notes,” “Description of Debt Securities,” and
“Underwriting,” insofar as such statements constitute summaries of documents
referred to therein, fairly summarize in all material respects the documents
referred to therein.


(xi)    The statements in the Time of Sale Prospectus and the Prospectus under
the captions “Material U.S. Federal Income Tax Considerations,” insofar as such
statements constitute summaries of legal matters referred to therein, fairly
summarize in all material respects the legal matters referred to therein.


(xii)    Neither the Company nor any of the Guarantors is, and after giving
effect to the offering and sale of the Securities and the application of the
proceeds of the sale of the Securities as described in each of the Time of Sale
Prospectus


Exhibit A, Page 2



--------------------------------------------------------------------------------







and the Prospectus, none of them will be, an “investment company” or an entity
“controlled” by an “investment company” within the meaning of the Investment
Company Act.    


(xiii)    The Registration Statement has become effective under the Act; any
required filing of the Preliminary Prospectus, and the Prospectus, and any
supplements thereto, pursuant to Rule 424(b) has been made in the manner and
within the time period required by Rule 424(b); any required filing of any
Issuer Free Writing Prospectus pursuant to Rule 433 has been made in the manner
and within the time period required by Rule 433; to the knowledge of such
counsel, no stop order suspending the effectiveness of the Registration
Statement or any notice objecting to its use has been issued and no proceedings
for that purpose have been instituted or threatened.


(xiv)    The Registration Statement and the Prospectus (except for each document
filed pursuant to the Exchange Act and incorporated by reference therein and the
financial statements, financial statement footnotes and financial schedules and
other financial and statistical data included or incorporated by reference
therein and except for that part of the Registration Statement that constitutes
the Form T‑1, as to which such counsel need not express any opinion) appear on
their face to be appropriately responsive in all material respects to the
requirements of the Securities Act and the applicable rules and regulations of
the Commission thereunder.


(xv)    Each document filed pursuant to the Exchange Act and incorporated by
reference in the Time of Sale Prospectus or the Prospectus (except for the
financial statements, financial statement footnotes and financial schedules and
other financial and statistical data included or incorporated by reference
therein, as to which such counsel need not express any opinion) appeared on its
face to be appropriately responsive as of its filing date in all material
respects to the requirements of the Exchange Act and the applicable rules and
regulations of the Commission thereunder.


Such counsel shall also state that nothing has come to their attention that
causes such counsel to believe that (i) the Registration Statement, as of the
latest effective date, contained an untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, (ii) the Time of Sale Prospectus, as
of the Applicable Time, included an untrue statement of a material fact or
omitted to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading or (iii) the Prospectus, as of its date or as of the Closing Date,
included or includes an untrue statement of a material fact or omitted or omits
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, it
being understood that, in each case, such counsel has not been asked to, and
shall not, express any belief with respect


Exhibit A, Page 3



--------------------------------------------------------------------------------





to (a) the financial statements and schedules or other financial or accounting
information contained or included or incorporated by reference therein or
omitted therefrom, (b) representations and warranties and other statements of
fact contained in the exhibits to the Registration Statement or to documents
incorporated by reference therein or (c) that part of the Registration Statement
that constitutes the Form T-1.






Exhibit A, Page 4



--------------------------------------------------------------------------------






Exhibit B
Opinion of James L. Baldwin, Executive Vice President and
General Counsel of the Company, pursuant to Section 5(d)




(i)    (a) The Company and the Guarantors (other than Mott’s General Partnership
and Americas Beverages Management GP (each, a “Nevada General Partnership”))
have been duly organized and are validly existing and in good standing under the
laws of their respective jurisdictions of organization; and (b) each Nevada
General Partnership is validly existing as a general partnership under the laws
of the State of Nevada. To the best of his knowledge, the Company and the
Guarantors are duly qualified to do business and are in good standing in each
jurisdiction in which their respective ownership or lease of property or the
conduct of their respective businesses requires such qualification, except where
the failure to be so qualified or in good standing would not, individually or in
the aggregate, have a Material Adverse Effect. The Company and the Guarantors
have all power and authority necessary to own or hold their respective
properties and to conduct the businesses in which they are engaged.


(ii)    Each Guarantor has full power and authority to execute and deliver the
Seventh Supplemental Indenture (including each Guarantee set forth in the
Indenture) (collectively, the “Guarantor Transaction Documents” and, together
with the Company Transaction Documents, the “Transaction Documents”). All action
required to be taken by each of the Guarantors for the due and proper
authorization, execution and delivery of the Guarantor Transaction Documents and
the consummation of the transactions contemplated thereby will have been duly
and validly taken.


(iii)    The Company has an authorized capitalization as set forth in each of
the Time of Sale Prospectus and the Prospectus under the heading
“Capitalization”; and all the outstanding shares of capital stock or other
equity interests of each subsidiary of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable, except where the
failure to be so authorized, issued, fully paid and non-assessable would not,
individually or in the aggregate, have a Material Adverse Effect, and are owned
directly or indirectly by the Company (except in the case of any foreign
subsidiary, for directors’ qualifying shares), free and clear of any material
lien, charge, encumbrance, security interest, restriction on voting or transfer
or any other claim of any third party.


(iv)    To my knowledge, except as described in each of the Time of Sale
Prospectus and the Prospectus, there are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending to which the Company or
any of its subsidiaries is a party or to which any property of the Company or
any of its


Exhibit B, Page 1



--------------------------------------------------------------------------------







subsidiaries is the subject that, individually, if determined adversely to the
Company or any of its subsidiaries, would reasonably be expected to have a
Material Adverse Effect; and to my knowledge, no such investigations, actions,
suits or proceedings are threatened.


(v)    The Seventh Supplemental Indenture has been duly authorized, executed and
delivered by each of the Guarantors.


(vi)    The Guarantees have been duly authorized, executed and delivered by the
Guarantors.


(vii)    The execution, delivery and performance by the Company and each of the
Guarantors of each of the Transaction Documents to which it is a party, the
issuance and sale of the Securities (including the Guarantees thereof) and
compliance by the Company and each Guarantor, as applicable, with the terms
thereof and the consummation of the transactions contemplated by the Transaction
Documents will not (i) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or the Guarantors pursuant to, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Company or any of the Guarantors is a party or by which the Company or any of
the Guarantors is bound or to which any of the property or assets of the Company
or any of the Guarantors is subject, (ii) result in any violation of the
provisions of the charter or by-laws or similar organizational documents of the
Company or any of the Guarantors or (iii) result in the violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority having jurisdiction over the Company or any
of the Guarantors, except, in the case of clauses (i) and (iii) above, for any
such conflict, breach, violation or default that would not, individually or in
the aggregate, have a Material Adverse Effect.


(viii)    No consent, approval, authorization, order, registration or
qualification of or with any court or arbitrator or governmental or regulatory
authority is required for the execution, delivery and performance by the Company
and each Guarantor, as applicable, of each of the Transaction Documents to which
it is a party, the issuance and sale of the Securities (including the Guarantees
thereof) and compliance by the Company and each Guarantor with the terms thereof
and the consummation of the transactions contemplated by the Transaction
Documents, except for such consents, approvals, authorizations, orders and
registrations or qualifications as may be required under applicable state
securities laws in connection with the purchase and resale of the Securities by
the Underwriters.


Such counsel shall also state that nothing has come to their attention that
causes such counsel to believe that (i) the Registration Statement, as of the
latest




Exhibit B, Page 2



--------------------------------------------------------------------------------





effective date, contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, (ii) the Time of Sale Prospectus, as of the
Applicable Time, included an untrue statement of a material fact or omitted to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading or (iii)
the Prospectus, as of its date or as of the Closing Date, included or includes
an untrue statement of a material fact or omitted or omits to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, it being understood
that, in each case, such counsel has not been asked to, and shall not, express
any belief with respect to (a) the financial statements and schedules or other
financial or accounting information contained or included or incorporated by
reference therein or omitted therefrom, (b) representations and warranties and
other statements of fact contained in the exhibits to the Registration Statement
or to documents incorporated by reference therein or (c) that part of the
Registration Statement that constitutes the Form T-1.


















Exhibit B, Page 3

